After the original opinion was filed herein a petition for rehearing was filed and we were furnished with a very exhaustive brief and argument by the attorneys for respondent, dealing with new questions not presented by respondent on the original hearing. The earnestness with which counsel presented the matter led us to grant a rehearing and the case was reargued at the September term. We have again given the case very careful consideration and have examined a great many and variety of authorities bearing on the questions presented.
There is no such thing as harmony among the wealth of judicial discussion on the specific question here presented. We are persuaded, however, that we reached the just and fair solution of the question upon the original hearing and that it is our duty to adhere to the conclusion there announced. *Page 139 
The extensive research and persuasive reasoning disclosed by the briefs on rehearing merit some further response from the court as to the merits of the contentions advanced.
The decision of this case rests upon the distinction between the discharge of governmental duties and the performance of proprietary or business engagements.
It is the duty of the county to take care of the "indigent sick and otherwise dependent poor." It might discharge that duty directly or by contract. It was not bound to build a county hospital, — the legislature did not so command. Building and operating a hospital was optional and discretionary with the county. The fact that it did build and now maintains a hospital does not render the care for the indigent sick and poor in such institution any less a public and governmental duty. Having built the hospital and furnished and opened it for the discharge of its public and governmental duty, it had the power to utilize any extra or excess facilities it possessed for serving other sick persons not indigent but able to pay for the service. In serving such persons, however, it was not engaged in the discharge of its public and governmental duty but was rather engaging to that extent in a private and proprietary business for pay and at once assumed the same relation to such persons as would any privately owned hospital sustain toward a patient entering it for hospital care. In the one case the public duty is imposed on the county as a governmental agency of the state to care for the indigent sick and poor of the county; in the other case no duty rests upon the county to care for those who are able to purchase their own care and attention. In the latter case the service and resultant duty is private and voluntarily assumed for pay; in the former it is not.
Taxes may be levied and collected for payment of the expenses of governmentally imposed obligations; that may not be done for a purely private purpose or business. (1 Cooley on Taxation, 4th ed., 381, sec. 174; 2 Dillon, Munic. Corp., 5th ed., sec. 884; Atkinson v. Board of Commrs., 18 Idaho 282, 108 P. 1046, 28 L.R.A., N.S., 412; School Dist. No. 8 v. Twin Falls etc.Co., 30 Idaho 400, 164 P. 1174; City of Los Angeles v. Lewis,175 Cal. 777, 167 P. 390.) *Page 140 
It is urged that if such a rule be adopted as stated in the original opinion herein it may subject the counties maintaining hospitals and caring for pay patients to heavy damages and thus embarrass the counties financially. That might prove true but the remedy lies with the county. It may either carry insurance to secure it against such risks or refuse to accept such patients. (Cohen v. General Hospital Soc., 113 Conn. 188,154 A. 437.) There is clearly no way to compel the county to accept or render service to persons not "indigent sick or otherwise dependent poor."
It must be borne in mind that we are not here concerned with an issue as to whether the county could embark in the general business of building and operating hospitals for the care of persons able to pay, or whether the legislature would have the power to so authorize counties. Such has not been done and this case does not present such an issue, and for that reason we do not give further consideration to the specific constitutional questions so ably argued by counsel for respondent. Here the county was not and is not obliged to accept pay patients, — that is a matter of choice with the authorities.
The principle announced by this court some 30 years ago inEaton v. City of Weiser, 12 Idaho 544, 86 P. 541, 118 Am. St. 225, with reference to the operation of an electric light system by a city is just as pertinent when applied to a county as it was there to a city, and that case has been the law of the state from the time it was decided down to the present time. No legislature has seen fit to alter or modify the law as there construed. It was there said:
"The city was engaged in a private enterprise, namely, that of manufacturing and selling electric light to its inhabitants. Such an engagement or enterprise is not one of the public governmental duties of municipalities. Municipal ownership in the usual and common acceptation of that term must of necessity carry with it the same duty, responsibility and liabilities that are imposed upon and attach to private owners of similar enterprises. If the city owns and operates an electric light system and sells light to its inhabitants, there is no reason why it should not be held to the same responsibility *Page 141 
for injuries received on account of its negligent conduct of the business as would a private individual be who might be running an opposition plant in the same municipality and selling light to the citizens thereof."
It is not the intention of the court by the opinion in this case to depart in any respect from the rule announced inGorman v. Commrs. Boise County, 1 Idaho 655, and Worden v. Witt,4 Idaho 404, 39 P. 1114, 95 Am. St. 70, relative to governmental duties, and repeatedly cited and followed by this court in subsequent cases. The court is here dealing with a purely nongovernmental business transaction voluntarily assumed by the county.
We adhere to the conclusions reached on the original hearing and the judgment is accordingly reversed and the cause is remanded for further proceedings in harmony with the holding of this court. Costs to appellant.
Morgan and Holden, JJ., concur.